Citation Nr: 0717387	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  03-29 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for hypertension has been 
received.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.

In August 1999, the RO denied the veteran's claim for service 
connection for hypertension.  The veteran did not initiate an 
appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision in which 
the RO denied the veteran's petition to reopen his previously 
denied claim for service connection for hypertension.  The 
veteran filed a notice of disagreement (NOD) in April 2003 
and the RO issued a statement of the case (SOC) in September 
2003.

In October 2003, prior to the expiration of the 60 day period 
for filing of a substantive appeal (see 38 C.F.R. § 20.302(b) 
(2006)), this issue was listed along with other issues on the 
title page of an October 2003 Board decision.  The Board, 
unaware of the recently filed SOC, remanded the petition to 
reopen for issuance of a SOC pursuant to Manlincon v. West, 
12 Vet. App. 238 (1999).  The veteran submitted a substantive 
appeal (via a letter) in October 2003, and the RO issued 
another SOC in November 2003.  The Board notes that a VA Form 
9, Appeal to Board of Veterans' Appeals, dated December 2003, 
is also in the claims file.  After additional evidence was 
received, the RO continued the denial of the petition to 
reopen (as reflected in a January 2007 supplemental SOC 
(SSOC)), and returned this matter to the Board for further 
appellate consideration.

The Board's decision reopening the claim for service 
connection for hypertension is set forth below. The claim for 
service connection for hypertension, on the merits, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the veteran when 
further action, on his part, is required.




FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for hypertension has been accomplished.

2.  In an August 1999 rating decision, the RO, among other 
things, denied the veteran's claim for service connection for 
hypertension; although the RO notified him of the denial of 
this claim, the veteran did not include this issue in his 
August 1999 NOD as to other issues decided in the August 1999 
rating decision.

3.  The evidence received since the August 1999 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, that relates to an 
unestablished fact necessary to substantiate the claim, and 
that is of sufficient probative value to raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1999 denial of the claim for service 
connection for hypertension is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2006).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for 
hypertension are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Given the Board's favorable disposition of the petition to 
reopen, the Board finds that all notification and development 
action needed to render a fair decision on this aspect of the 
appeal has been accomplished.


II. Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2006). Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).

As indicated above, the veteran's claim for service 
connection for hypertension was previously considered and 
denied in an August 1999 rating decision, which also denied 
other service-connection claims.  The RO notified the veteran 
of its decision, and the veteran filed an August 1999 NOD in 
which he did not express disagreement with the denial of the 
claim for service connection for hypertension.   As the 
veteran did not appeal the denial of the claim for service 
connection for hypertension, it is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.201, 20.302(a), 20.1103 
(2006).  The veteran sought to reopen his claim for service 
connection for hypertension in November 2002.

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2006); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new. As indicated by the regulation cited above, 
and by judicial case law, "new" evidence is that which was 
not of record at the time of the last final disallowance (on 
any basis) of the claim, and is not "merely cumulative" of 
other evidence that was then of record. This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2006) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final 
denial of the claim was the August 1999 RO decision. 
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In the August 1999 decision, the RO denied the veteran's 
claim because the evidence did not show that his hypertension 
was related to his service-connected right knee disability, 
as he had asserted in his October 1998 claim.  Since the 
August 1999 decision, pertinent evidence added to the claims 
file includes a November 2002 letter from Dr. Harris, which 
notes a blood pressure reading of 130/90 in a January 1973 
service medical record, and states that a "diastolic of 90 
certainly would be possible that his hypertension began as 
early as that time"; and a July 2003 VA examination report 
which diagnosed the veteran with hypertension, noted that 
there was no evidence of hypertension in service, and 
concluded that it was "less likely than not" that the 
veteran's hypertension had any relationship to other service-
connected disabilities.

After a final denial of a service connection claim, a 
subsequently filed claim for service connection for the same 
disability, even if based on a different theory, will be 
considered a petition to reopen the previously denied claim.  
See Ashford v. Brown, 10 Vet. App. 120 (1997).  Thus, the RO 
properly treated the veteran's claim as a petition to reopen.  
However, the Board finds that the Dr. Harris's November 2002 
letter constitutes new and material evidence to reopen the 
claim for service connection for hypertension.  This evidence 
is new in that it was not previously before agency decision 
makers at the time of the August 1999 decision, and is not 
cumulative or duplicative of evidence previously considered.  
It is also material, as it constitutes evidence which, by 
itself or when considered with previous evidence of record 
including the high blood pressure reading in the service 
medical records, relates to an unestablished fact necessary 
to substantiate the claim, i.e., that the veteran's 
subsequently diagnosed hypertension was related to the in-
service high blood pressure reading.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2006) (defining hypertension as 
diastolic blood pressure predominantly 90 mm. or greater).  
The Board notes that while Dr. Harris's used of the word 
"possible" renders his opinion, by itself, an insufficient 
basis for an award of service connection (see Winsett v. 
West, 11 Vet. App. 420, 424 (1998)), this statement indicates 
that there may be a nexus between the veteran's hypertension 
and the in-service high blood pressure reading.  As explained 
below, this statement of possible association between current 
disability and in-service event warrants a VA examination as 
to the etiology of the veteran's hypertension, and thus 
arguably raises a reasonable possibility of substantiating 
the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002), 
38 C.F.R. § 3.159(c)(4)(i) (2006); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In addition, the July 2003 VA 
examiner's opinion, while correctly noting that hypertension 
was not diagnosed in service, did not mention the high blood 
pressure reading or comment upon whether there was a 
relationship between the veteran's hypertension was related 
to the in-service reading. 

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
hypertension are met.  See 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2006).


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for hypertension has 
been received, the appeal is granted.


REMAND

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2006); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, while 
hypertension was not diagnosed in service or on the July 1975 
separation examination, and blood pressure was normal on the 
separation examination, the threshold for determining whether 
the evidence "indicates" that there "may" be a nexus 
between a current disability and an in-service event, injury, 
or disease is a low one.  McLendon, 20 Vet. App. at 83.  In 
this case, the Board finds that the in-service high blood 
pressure reading, the post-service hypertension, and Dr. 
Harris's statement as to a possible nexus between the two are 
sufficient to warrant a VA examination to obtain a medical 
nexus opinion.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby notified that failure to 
report to any such scheduled examination, without good cause, 
will result in a denial of the claim.  See 38 C.F.R. § 
3.655(b) (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the reopened claim 
for service connection for hypertension.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should clearly explain the evidence 
necessary to substantiate the claim for service connection 
for hypertension on a direct, secondary, and presumptive 
basis, the respective responsibility and the veteran in 
obtaining evidence, request that the veteran submit all 
evidence in his possession, and ensure that its letter to him 
meets the requirements of all applicable precedent, including 
the recent decision in Dingess/Hartman, 19 Vet. App. 473 
(2006)-specifically as regards disability rating and 
effective date (two of five elements of a claim for service 
connection)-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).   However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for 
hypertension, on the merits. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for 
hypertension that is not currently of 
record.

The RO should also clearly explain the 
evidence needed to establish entitlement 
to service connection for hypertension on 
a direct, secondary, and presumptive 
basis, the respective responsibilities of 
VA and the veteran in obtaining Federal 
and non-Federal evidence, and invite the 
veteran to submit all pertinent evidence 
in his possession.  The RO should ensure 
that its notice meets the requirements of 
Dingess/Hartman, cited to above-
specifically as regards disability 
ratings and effective dates.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
after a reasonable time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA hypertension examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to the examine the veteran, 
and the report of examination should 
include discussion of the veteran's 
documented medical history and 
assertions. All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran's 
hypertension is medically related to the 
veteran's military service, to 
particularly include the high blood 
pressure reading in the service medical 
records.  

The examiner should also render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that the 
veteran's hypertension was caused or is 
aggravated by the veteran's service-
connected right knee disability.  If 
aggravation of the nonservice-connected 
hypertension by the service-connected 
right knee disability is found, the 
examining physician should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for hypertension in 
light of all pertinent evidence and legal 
authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional evidence 
and legal authority considered, as well 
as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


